—Judgment, Supreme Court, New York County (John Bradley, J.), rendered February 18, 2000, convicting defendant, upon his plea of guilty, of grand larceny in the first degree and four counts of grand larceny in the second degree, and sentencing him to concurrent terms of 5 to 15 years on the first-degree grand larceny conviction and 3 to 9 years on the remaining convictions, and ordering defendant to pay restitution in the amount of $1,631,750, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the conviction for grand larceny in the first degree to 3 to 9 years, and otherwise affirmed.
The restitution order was properly made. The requirements of Penal Law § 60.27 were satisfied because defendant did not request a restitution hearing, and the record clearly establishes the evidentiary basis of the specific amounts, which defendant conceded in his plea allocution (see, People v Kim, 91 NY2d 407).
We find the sentence excessive to the extent indicated. Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.